DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, and thus claim 11 by way of dependence, recites “the optical branching circuit” multiple after initialing reciting first and second optical branching circuits. It’s not clear which of the initial two is the optical branching circuit.
Claim 9 recites “the optical variable branching circuit.” However, the parent claim recites two of them. It’s not clear which is being referred to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kamei et al. (“Kamei”) (US Patent Application Publication No. 2018/0139007) in view of Ji et al. (“Ji”) (US Patent Application Publication No. 2015/0125152).
Regarding claim 1, Kamei discloses a polarization multiplexing optical transmitting and receiving circuit, comprising: first and second optical receivers (fig. 4 elements 111/113 and 112/114 and paragraph 0081); first and second optical transmitters (fig. 4 elements 105 and 104 and paragraph 0080); a polarized wave multiplexer that polarization-multiplexes two optical transmitter outputs of the first and second optical transmitters (fig. 4 element 107 and paragraph 0080); a polarized wave rotator arranged between the first and second optical transmitters and the polarized wave multiplexer, and connected to at least one of the first and second optical transmitters (fig. 4 element 106 and paragraph 0080); and at least three optical branching circuits that branch light output from a light source to the first and second optical receivers as well as to the first and second optical transmitters (fig. 4 elements 102, 103 and 108 and paragraphs 0080-0081). Kamei does not disclose that the at least three optical branching circuits include at least one optical variable branching circuit. However, Kamei does disclose a range of optimal branching ratios (fig. 7B and paragraphs 0111-0114). Ji discloses a variable splitting ratio optical splitter can be achieved using a variety of techniques (fig. 6 and paragraph 0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a variable splitting ratio optical splitter for the splitters of Kamei, to provide control over the range of splitting ratios disclosed by Kamei, allowing for optimization of the splitting ratios based on performance of the actual transmission.
Regarding claim 3, the combination of Kamei and Ji discloses the polarization multiplexing optical transmitting and receiving circuit according to claim 1, wherein the at least three optical branching circuits include: a first optical variable branching circuit that branches the light output from the light source (Kamei: fig. 4 element 102, as applicable for the combination), a second optical variable branching circuit arranged at one of two outputs of the first optical variable branching circuit (Kamei: fig. 4 element 103, as applicable for the combination), and an optical branching circuit connected to one of two outputs of the second optical variable branching circuit (Kamei: fig. 4 element 108, as applicable for the combination), wherein the first and second optical receivers are connected to two outputs of the optical branching circuit, respectively (Kamei: fig. 4 element 108 branching to 111 and 112, as applicable for the combination), the first optical transmitter is connected to the other of the two outputs of the second optical variable branching circuit (Kamei: fig. 4 element 103 branching to 105, as applicable for the combination), and the second optical transmitter is connected to the other of the two outputs of the first optical variable branching circuit (Kamei: fig. 4 element 102 branching to 104, as applicable for the combination).  
Regarding claim 8, the combination of Kamei and Ji discloses the polarization multiplexing optical transmitting and receiving circuit according to claim 1, wherein the polarization multiplexing optical transmitting and receiving circuit is integrated on one chip (Kamei: fig. 4 element 115 and paragraph 0082).  
Regarding claim 9, the combination of Kamei and Ji discloses the polarization multiplexing optical transmitting and receiving circuit according to claim 3, but does not expressly disclose that the optical variable branching circuit includes: a first coupler, a second coupler to which two waveguides branched by the first coupler are connected, and a phase shifter arranged, at least, at one of the two waveguides. However, Ji discloses using Mach Zehnder effects for the variable splitting (paragraph 0048). To the extent that it’s not inherent, the Office takes official notice that the basic structure of a optical Mach Zehnder device is well known as a splitting coupler splitting to two branches, a phase shift element in one the resulting branches, and a combining coupler coupling the two branches together. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the basic Mach Zehnder structure for the variable splitters of the combination, since Ji discloses using Mach Zehnder effects to achieve the variable splitting.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 8 and 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8 and 11 of U.S. Patent No. 10193653 in view of Ji (US Patent Application Publication No. 2015/0125152).
Regarding present claim 1, the patent claims 5 and 11 recite a polarization multiplexing optical transmitting and receiving circuit, comprising (5: A polarization multiplexing optical transmission and reception circuit, comprising): first and second optical receivers (5: a photo detector for receiving light outputted from the first optical coherent mixer; and a photo detector for receiving light outputted from the second optical coherent mixer); first and second optical transmitters (5: one polarization optical modulation circuit at the side of a path having a higher loss connected to one output of the first optical power splitter… and the other polarization optical modulation circuit connected to one output of the second optical power splitter); a polarized wave multiplexer that polarization-multiplexes two optical transmitter outputs of the first and second optical transmitters (11: a polarization beam combiner connected to the polarization rotation circuit and an output of the other polarization optical modulation circuit, wherein the polarization beam combiner outputs polarization multiplexing modulation light to a transmission path); a polarized wave rotator arranged between the first and second optical transmitters and the polarized wave multiplexer, and connected to at least one of the first and second optical transmitters (11: a polarization rotation circuit connected to an output of the one polarization optical modulation circuit); and at least three optical branching circuits that branch light output from a light source to the first and second optical receivers as well as to the first and second optical transmitters (5: a first optical power splitter for branching the optical power of continuous light outputted from a light source; one polarization optical modulation circuit at the side of a path having a higher loss connected to one output of the first optical power splitter; a second optical power splitter connected to the other output of the first optical power splitter; and the other polarization optical modulation circuit connected to one output of the second optical power splitter, and a polarization multiplexing optical reception circuit comprising: a third optical power splitter connected to another output of the second optical power splitter… a first optical coherent mixer connected to the other output of the polarization beam splitter and one output of the third optical power splitter; a second optical coherent mixer connected to an output of the polarization rotation circuit and the other output of the third optical power splitter).The patented claims do not recite that the at least three optical branching circuits include at least one optical variable branching circuit. However, Kamei does disclose a range of optimal branching ratios (fig. 7B and paragraphs 0111-0114). Ji discloses a variable splitting ratio optical splitter can be achieved using a variety of techniques (fig. 6 and paragraph 0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a variable splitting ratio optical splitter for the splitters of Kamei, to provide control over the range of splitting ratios disclosed by Kamei, allowing for optimization of the splitting ratios based on performance of the actual transmission.
Regarding claim 3, the patent claim 5 and 11 in view of Ji includes the polarization multiplexing optical transmitting and receiving circuit according to claim 1, wherein the at least three optical branching circuits include: a first optical variable branching circuit that branches the light output from the light source (5: a first optical power splitter for branching the optical power of continuous light outputted from a light source, as applicable for the combination), a second optical variable branching circuit arranged at one of two outputs of the first optical variable branching circuit (5: a second optical power splitter connected to the other output of the first optical power splitter, as applicable for the combination), and an optical branching circuit connected to one of two outputs of the second optical variable branching circuit (5: a third optical power splitter connected to another output of the second optical power splitter, as applicable for the combination), wherein the first and second optical receivers are connected to two outputs of the optical branching circuit, respectively (5: a first optical coherent mixer connected to the other output of the polarization beam splitter and one output of the third optical power splitter; a second optical coherent mixer connected to an output of the polarization rotation circuit and the other output of the third optical power splitter), the first optical transmitter is connected to the other of the two outputs of the second optical variable branching circuit (5: and the other polarization optical modulation circuit connected to one output of the second optical power splitter), and the second optical transmitter is connected to the other of the two outputs of the first optical variable branching circuit (5: one polarization optical modulation circuit at the side of a path having a higher loss connected to one output of the first optical power splitter).  
Regarding present claim 8, the patent claims 5 and 11 in view of Ji includes the polarization multiplexing optical transmitting and receiving circuit according to claim 1, and the patent claim 8 recites that the polarization multiplexing optical transmitting and receiving circuit is integrated on one chip (8: all of the polarization multiplexing optical reception circuit including the photo detectors and the light source is also integrated on the chip).  
Regarding claim 9, the patent claims 5 and 11 in view of Ji includes the polarization multiplexing optical transmitting and receiving circuit according to claim 3, but does not expressly disclose that the optical variable branching circuit includes: a first coupler, a second coupler to which two waveguides branched by the first coupler are connected, and a phase shifter arranged, at least, at one of the two waveguides. However, Ji discloses using Mach Zehnder effects for the variable splitting (paragraph 0048). To the extent that it’s not inherent, the Office takes official notice that the basic structure of a optical Mach Zehnder device is well known as a splitting coupler splitting to two branches, a phase shift element in one the resulting branches, and a combining coupler coupling the two branches together. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the basic Mach Zehnder structure for the variable splitters of the combination, since Ji discloses using Mach Zehnder effects to achieve the variable splitting.  

Allowable Subject Matter
Claims 2, 4, 6, 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent Application Publication No. 2003/0090768 – polarization multiplexing
US Patent Application Publication No. 2010/0067914 – polarization multiplexed transmitter and control
US Patent Application Publication No. 2014/0023368 – DP-QPSK transmitter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636